PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/673,167
Filing Date: 9 Aug 2017
Appellant(s): BAAS et al.














__________________
Jeanne M. DiGiorgio
For Appellant






EXAMINER’S ANSWER

This is in response to the appeal brief filed 05 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(A).	Claims 15-20, 22-25 & 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
As described in MPEP 2163 II A (3)(a)(ii):
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the gen[us]”. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Accordingly, what constitutes an adequate description for use of anti-sense oligonucleotides is summarized by Stull and Szoka (1995), where they state:
“Nucleic acid drugs must overcome several formable obstacles before they can be widely applied as therapeutics. These obstacles require improving the stability of polynucleotide drugs in biological systems, optimizing the affinity and efficacy of the drug without reducing its selectivity, and targeting and delivering nucleic acids across cell membranes” [emphasis added; page 476].

Wikipedia then defines anti-sense oligonucleotide therapy as “alter[ing] mRNA expression through a variety of mechanisms” [emphasis added; which includes nuclease degradation of the desired mRNA molecule or through direct steric blockage of translation of the desired mRNA, etc.; thereby, indicating that a “variation within the genus” exists for what constitutes a representative number of species relating to stability, or relating to optimizing affinity and efficacy, and therefore, for what constitutes a “therapeutically effective amount”, versus merely being some random complementary/antisense sequence to a human C5 or C6 mRNA sequence with no other written description].
The specification generically proposes treating conditions requiring axonal regeneration with various inhibitors of a mammalian complement system, which includes use of undefined antisense oligonucleotides.  Not a single specific antisense oligonucleotide is described within the specification that binds any known gene sequence that is functionally active, nor is any specific sequence described that reasonably inhibits formation of a MAC or promotes “functional recovery” of any neurodegenerative disorder requiring axonal regeneration.  Accordingly, the specification fails to adequately describe what critical nucleotide residues constitute a functional nd paragraph on page 13 of the specification:
Methods for producing nucleic acid inhibitors of complement such as anti-sense oligonucleotide, aptamer, miRNA, ribozyme, siRNA, are known to the skilled person. Preferably such nucleic acid Inhibitors comprise one or more modified nucleotides such as e.g. 2-0 substituted ribonucleotides, including alkyl and methoxy ethyl substitutions, peptide nucleic acid (PNA), locked nucleic acid (LNA) and morpholino antisense oligonucleotides and ethylene-bridged nucleotides (ENA) and combinations thereof.

Thus, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of appropriate functional use in a “therapeutically effective amount” of the claimed genus of antisense oligonucleotides required to practice the currently claimed method, because one skilled in the art cannot structurally visualized any functional generic anti-sense oligonucleotide in a vacuum based solely upon only a mRNA sequence; especially when no functional antisense oligonucleotides are specifically recited within the claims or described within the instant specification.  In other words, because the specification fails to provide a 
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".
(B).	Claims 15-20, 22-25 & 27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting formation of membrane attack complex (MAC) or promoting functional recovery of a specific assayable parameter in a specifically defined neurodegenerative disease with a structurally and functionally definable compound, does not reasonably provide enablement for generically treating neurodegenerative disorders requiring axonal regeneration using structurally and functional uncharacterized anti-sense oligonucleotides, especially as it relates to using undefined anti-sense oligonucleotides in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	The specification generically proposes treating neurodegenerative disorders requiring axonal regeneration with inhibitors of a mammalian complement system using antisense oligonucleotides (i.e., the nature of the invention).  However, consistent with that held by the court in In re Wands, not a single working example using any antisense oligonucleotide has been shown in any model system to demonstrate putatively treating any specific neurodegenerative ., the breadth of the claims), including ALS and MS as recited in claims 18 & 20, all of which require axonal regeneration (e.g., as also generically described on pages 1 & 3 of the specification).  The name “inhibitor is an antisense oligonucleotide” by itself further sets forth little structural and functional characteristics for one knowing how to make and use the currently claimed treatment method, because of intrinsic differences in stability, efficacy and mechanism of action by anti-sense oligonucleotides, and because no model system showing efficacy and stability of antisense oligonucleotides are disclosed for determining what constitutes a “therapeutically effective amount”.  Nonetheless, Example 1 of the specification does describe improved post-traumatic recovery in C6 deficient rats following nerve crush when compared to wildtype or C6 deficient rats after administration of the C6 complement protein (i.e., the nature of the invention).   However, not a single gene therapy model is described in the specification for the skilled artisan to know how to make and use functional anti-sense nucleic acid components to promote recovery of damaged and degenerating nerves commensurate in scope with this broadly claimed invention.  No other guidance is provided on treating any different neurological condition not involving crush of nerves. Taken a different way, no universal treatment of neurodegenerative disease states exist, each with its own unique etiology, if even known (i.e., the quantity of experimentation necessary; as it relates to claims 17, 18, 20 & 22); especially in that no effective treatment of ALS or MS still are not currently known within the art (i.e., the nature of the invention and quantity of experimentation necessary). Therefore, because it is unknown and not defined what specific antisense oligonucleotides could specifically and stably inhibit human C5 or C6 with any measurable efficacy, which are required to determine a “therapeutically effective amount”, the skilled artisan would be prevented from knowing how to without requiring undue experimentation to discover such after-the-fact.
Second, the unpredictability of the art related to in vivo gene therapy/gene expression manipulation, is as illustrated by the 1995 “Report and Recommendations of the Panel to Assess the NIH Investment in Research on Gene Therapy” which states that:
“While the expectations and the promise of gene therapy are great, clinical efficacy has not been definitely demonstrated at this time in any gene therapy protocol, despite anecdotal claims of successful therapy and the initiation of more than 100 Recombinant DNA Advisory Committee (RAC)-approved protocols.”

“Significant problems remain in all basis aspects of gene therapy.  Major difficulties at the basic level include “shortcomings in all current gene transfer vectors and an inadequate under-standing of the biological interaction of these vectors with the host [emphasis added; page 1]”.

Additionally it is taught by Stull and Szoka (1995), where they state:
“Other obstacles to the creation of effective nucleic acid drugs are their relative high molecular weight (>3300) and their sensitivity to degradation. The molecular weight of these compounds has created a significant delivery problem which needs to be solved if nucleic acid drugs are to become effective therapies.” [emphasis added; see Abstract].

“Nucleic acid drugs must overcome several formable obstacles before they can be widely applied as therapeutics. These obstacles require improving the stability of polynucleotide drugs in biological systems, optimizing the affinity and efficacy of the drug without reducing its selectivity, and targeting and delivering nucleic acids across cell membranes” [emphasis added; page 476].

“The persistence of effect issue arises because none of the modalities proposed to date can eliminate the disease/target. Thus suppression of disease will require the continued presence of the agent until the disease is cured. In non-gene therapy approaches, dosing via the intravenous route will be needed at a frequent interval, circa days, if therapeutic levels of the agent are to persist in the body. Although certain sites, such as the eye, may permit less frequent administration of the agent, in most cases, repeated administration via injection will be required. This makes treatment of chronic disorders… with synthetic nucleic acid drugs a difficult undertaking.” [emphasis added; pages 476-477).
 
In other words, there exists unpredictability in the art for treating any generic neurodegenerative disorder in vivo, which may or may not involve a mammalian complement unpredictability in the art regarding successfully practicing any gene therapy protocol, as required to practice the instant invention; thereby, reasonably requiring undue experimentation for the skilled artisan to known how to make and use the invention as currently claimed.
Third, the state of the art is such that numerous problems exist concerning “treating” axonal degeneration (i.e., as defined on pages 1 & 3 of the specification) for any neurological disorder.  One problem is that the mechanism/ treatment of a neurological disorder by one causative factor is not predictive of the mechanism/ treatment of a neurological disorder by a different causative factor, which may not involve the complement system.  Additional problems include that neuronal cell damage often results in cell death, and "administration" of any  molecule to "promote functional recovery” of damaged neurons/axons within the CNS requires solutions to selectively target responsive cells within the area of injury with a sufficient dosage/ amount of the antisense oligonucleotide to be administered prior to cell death.  Moreover, because the specification (e.g., page 3) appears to include “regeneration” in “treatment” of a subject, additional obstacles also need to be overcome in order to enable any such method; especially when using structurally and functionally undefined antisense oligonucleotides that may, or may not, effectively bind to human C5 or C6 and functionally promote “functional recovery” in a neurodegenerative disease characterized by axonal degeneration, if later defined (i.e., as it especially relates to base claim 22).  Importantly, effective “treatment” requires functional regeneration (i.e., synaptogenesis).   However, regeneration does not occur either because processes fail to grow the necessary distance, they are in competition with other nearby neuronal processes not derived from the affected nerve, astrocytic scarring blocks axonal elongation, or because of misdirected axonal growth (e.g., see Jackowski, pgs. 309-310).   In pp).  Therefore, because the specification has not disclosed nor provided guidance on how to accomplish functional “regeneration”, it is unknown to one skilled in the art how to “promote functional recovery”, or promote “regeneration” effectively in a mammal, or what constitutes a “therapeutically effective amount” of any antisense oligonucleotide, or how to assay such in vivo.  Therefore, the lack of guidance provided in the specification concerning functional regeneration, or promoting “axonal regeneration” makes it impossible for the skilled artisan to extrapolate to how one could successfully overcome any of the above problems intrinsic to regeneration or inhibition of axonal cell death in the CNS, without undue experimentation to determine such.  Accordingly, the issue then becomes that even if the skilled artisan is able to discover how to promote neuronal/axonal growth, no sufficient guidance is provided in the specification so that the skilled artisan known how to make and use any specific and functional complement system-related antisense oligonucleotide commensurate in scope with the claimed method for promoting “functional recovery” in any given neurodegenerative disease state.
Fourth, because it is unclear how one could administer a “therapeutically effective amount” of any anti-sense oligonucleotide to elicit any measurable response (e.g., see Stull and Szoka (1995) above), especially given that it is not known at what point during the course of any disease/axonal degeneration that treatment is recommended, because it is not known nor disclosed how the severity of symptoms (which are also not recited) are related to the efficacy of administrating any antisense oligonucleotide, and because it is unknown what parameters are required to be assayed in order to determine when, or if, the instant invention is effective in treating any condition requiring axonal regeneration, each with their own unique etiology, or whether the skilled artisan has successfully practiced Appellant’s invention, it would require undue experimentation for the skilled artisan to discover how to make and use Appellant’s invention, as claimed in this unpredictable art.  In other words, therapeutically effective in vivo treatment, as it relates to treating any neurodegenerative disease state requiring axonal regeneration, requires that one skilled in the art must know how, when or where the proposed invention is to be administered.  In contrast, the instant specification has failed to disclose how a similar disclosed method in scope with that broadly claimed was practiced in the art with any antisense oligonucleotide.   In summary, it cannot be successfully extrapolated from the limited examples as described within the specification (in which not a single working example shows use of any antisense oligonucleotides) whether the skilled artisan has successfully practiced Appellant’s invention without requiring undue experimentation to first discover how to make and use Appellant’s invention, as currently claimed, and for the reasons discussed above.

(2) Response to Argument
 The primary issue before the Board is that Appellant appears to take the position that gene therapy is well known in the art, and therefore, they do not need to describe a representative number of functional oligonucleotides, nor second, independently enable their proposed use of gene therapy to promote functional recovery damaged or degenerating nerves at the time of their claimed priority date of 10 October 2006.  The Examiner’s position is that gene therapy was and remains an unpredictable art, especially in treating neurodegenerative disorders, and that the lack of working examples and guidance within the instant specification fail to correct this fact. Therefore, given the required use of a therapeutically effective amount of an inhibitor of a mammalian complement system, which is an anti-sense oligonucleotide that binds to different regions of a mRNA that may inhibit MAC formation by different mechanisms, is complex, and 
As far as the enablement part of the rejection, the Examiner’s position should be found consistent with that held by the court in In re Hogan and Banks, 194 USPQ 527 (1977), which made clear that “enablement must be established in the specification at the time of filing and is to be commensurate in scope with the stated claims [emphasis added]”.

(A).	Appellant argues on pages 4-7 of the Brief that “the gene sequences of human C5 or C6 were well known at the relevant filing date of the present invention”, as evidenced by Haefliger et al (1991) and Haviland et al (1991).  The Examiner agrees.  However, Appellant’s arguments that “in the context of the scientific and technological knowledge in existence as of the relevant filing date in 2007, Appellant’s specification demonstrates full possession of the claimed invention” is not supported by the record; especially when “assays for testing the ability of antisense oligonucleotides to inhibit MAC formation and promote functional recovery of nerves”, as well as any putative “working data”, are considerations under enablement, and not written description, which therefore, alternatively argue against actual possession of functional antisense oligonucleotides at the time of filing the instant specification.  As indicated above in the rejection section for lack of written description, only a single paragraph on page 13 of the specification describes use of anti-sense oligonucleotides, and not a single passage nor Example within the instant specification describes promotion of functional recovery of any nerve using anti-sense oligonucleotide technology.  In other words, use of a single soluble CR1 receptor In arguendo, use of antivirals, or treatment of cancer as reviewed in Tamm et al. (2006), etc. are not equivalent to treating neurodegeneration, which is characterized by dead or dying neuronal cells, versus treating cancer that is characterized by cells that do not stop growing, which were further not described within the instant specification.

(B).	It should be noted that the Examiner italicized the various Wands factors for the Board’s benefit in the enablement rejection above.
Appellant argues on pages 7-10 of the Brief that “[t]he specification provides guidance and working data which more than reasonably correlates with the asserted utility and claimed utility”, refers to Example 3 of the instant application as it relates to “rats treated with sCR1 (an inhibitor of the complement pathway) recovered sensory function faster than control rats, and that sCR1 strongly inhibited influx and activation of macrophages (see also Figures 6 and 7)”, cites post filing date publications Ramaglia (2007) & (2009), and then cites In re Brana and  MPEP2107.03(I).  However, the pending claims do not require use of sCR1 [which is not an oligonucleotide, but a soluble protein receptor], recovering any sensory function [which do not characterize the neurodegenerative disease states recited in claims 18 & 20, nor CNS neurodegenerative disease states in general], nor even limit the claims to inhibition of influx and activation of macrophages, nor promotion of “regenerated clusters of small caliber thinly myelinated axons”, as alternatively described on page 27 of the specification.  All in all, not a single demonstration of any “functional recovery” using antisense oligonucleotides exists in the instant specification, nor in either of the two post filing Ramaglia references, as recited in base 
Appellant then refers on page 9 of the Brief to a “Declaration Under 37 C.F.R. 1.132 of Dr. Frank Bass (previously submitted in Appellant’s response dated February 17, 2016 in the parent case, USSN 14/206013)…”.  However, as Appellant was previously informed, affidavits or Declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Appellant was informed that where it is desired to rely on an earlier-filed affidavit or declaration, Appellant should submit a copy of the original affidavit or declaration filed in the prior application so it becomes part of the record in this pending application, which they have chosen to not do.  Thus, comments related to this Declaration should not be considered by the Board, because the referenced affidavit was not properly made of record for consideration in this application.  Nonetheless, data generated in 2014/2016 using new methodologies should not be relevant to these pending claims, which have a claimed priority of 10 October 2006.
Lastly, in regards to Appellant’s argument that the Examiner relies on two review articles from 1995, the Examiner’s position is that the current record and state of the art has not changed between 1995 and 2006, and that Appellant has failed to provide any evidence to the contrary, which is commensurate in scope with the pending claims.  Accordingly, the court has held in In re Wright, 193 USPQ 332 (CCPA 1997), that the age of a reference is immaterial, absent subsequent evidence contradicting its teachings, which again Appellant has failed to adequately provide.  For example, even the review by Tamm et al (2006) that Appellant cites, states on page 235 (1st col) that “[h]owever, the proof of clinical efficacy of AS ODN in the field of oncology 
In conclusion, the standard the court made in Brenner v. Manson should stand, which is:
  “[u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field", and "a patent is not a hunting license", "[i]t is not a reward for the search, but compensation for its successful conclusion. [emphasis added]”

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
Conferees:
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649 

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.